Citation Nr: 1229900	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for poliomyelitis. 

2.  Entitlement to service connection for right foot drop (claimed as post-polio syndrome).

3.  Entitlement to service connection for a low back disorder, to include as secondary to poliomyelitis or post-polio syndrome.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1952.

These matters come before the Board of Veterans' Appeals  ("Board") on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.  By that rating action, the RO denied the claims on appeal.  The Veteran appealed this rating action to the Board. 

In January 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO ("Travel Board" hearing).  A copy of the hearing transcript has been associated with the Veteran's claims folders. 

By a February 2008 decision, the Board denied the Veteran's claims. The Veteran appealed the Board's February 2008 decision to the United States Court of Appeals for Veterans Claims ("Court"). In June 2009, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board's decision and that it remand the case for further development and readjudication. In June 2009, the Court granted the parties' Joint Motion, vacated the Board decision, and remanded the case to the Board for compliance with directives that were specified in the Joint Motion.

In March 2010, the Board remanded the Veteran's claims for further development, specifically to obtain private treatment records and afford the Veteran a VA examination.  VA examined the Veteran in June 2010.  A copy of the examination report has been associated with the claims files.  In September 2011, the RO issued a Supplemental Statement of the Case ("SSOC"), wherein it continued to deny the  claims on appeal.  The appeal has been returned to the Board for further appellate proceedings.

Pursuant to the Veteran's attorney's request for a Board video conference hearing, the Board remanded the Veteran's claims to the RO in November 2011.  The Veteran failed to appear for a hearing to be conducted at the St. Petersburg, Florida RO in July 2012.  In a written statement prepared by the Veteran's attorney and received by the Board in August 2012, he requested that the hearing be canceled.  As the Veteran's attorney indicated that the Veteran did not wish to reschedule his hearing, the Board will proceed with appellate review of the claims. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that a remand is necessary to clarify whether or not the Veteran currently carries a diagnosis of post-polio syndrome.  

In its March 2010 remand directives, the Board requested, in part, that VA schedule the Veteran for an examination to determine the etiology of his claimed disabilities.  In its March 2010 remand directives, the Board requested that the VA examiner provide opinions as to whether the Veteran had polio while on active duty and whether any currently diagnosed post-polio syndrome was etiologically linked to his period of active duty service.  VA examined the Veteran in June 2010.  The June 2010 VA physician indicated that he had reviewed the claims file, to include the Veteran's medical records, prior to the examination.  After a physical evaluation of the Veteran, which included reflex and sensory examinations, the VA examiner concluded that "It is less likely as not that the Veteran had polio while on active duty."  The VA examiner further stated that, "The diagnosis of polio and post-polio syndrome has not been confirmed as far as I can tell with my review of the records.  His symptoms of lower extremity weakness and atrophy with only limited sensory symptoms may represent post-polio syndrome, but may also represent a primarily motor polyneuropathy or other motor neuron disease.  The Veteran states that he was not aware of any issue with weakness until 16 years ago.  As weakness is one of the major presenting symptoms of the disease, I find it less likely as not that the veteran experienced symptoms of polio during active duty."  (See June 2010 Brain and Spinal Cord examination report.)  

The June 2010 VA examiner's statement that a diagnosis of polio and post-polio syndrome had not been confirmed by a review of the records is inaccurate.  In a March 2008 report, S. E. G., M. D. opined that the Veteran's hospitalization at Fort Bragg in 1951 was probably the onset of his poliomyelitis, and that he was in a post-polio paresis [state] that affected his legs and lower trunk.  (See March 2008 report, prepared by S. E. G., M. D.)  This report was of record at the time of the June 2010 VA examination.  Thus, the June 2010 VA examiner's statement that a diagnosis of polio and post-polio syndrome had not been confirmed by the evidence of record is based on an inaccurate premise, namely that there was evidence of a diagnosis of post-polio paresis of the legs and lower trunk as indicated by Dr. S. E. G. in March 2008.  In addition, after completion of the June 2010 VA examination, the Veteran submitted an August 2010 private treatment report, reflecting that he had been diagnosed with post-polio syndrome, which the examining physician determined to be of service origin.  The physician did not provide any rationale for her favorable opinion, nor did she indicate whether or not she had reviewed the Veteran's medical history in conjunction with her examination.  (See August 2010 report, prepared by G. P. B., M. D., received by the RO in March 2011).  

In view of the above-cited private examiners' diagnoses of poliomyelitis of the legs and trunk and post-polio syndrome prior and subsequent to VA's June 2010 examination of the Veteran, the Board finds that an addendum should be requested from the June 2010 VA examiner so that he can clarify whether or not the Veteran currently does in fact carry a diagnosis of post-polio syndrome.  If after a review of the private examiners' diagnoses of poliomyelitis of the legs and trunk and post-polio syndrome, the June 2010 VA examiner concludes that the Veteran does not carry a diagnosis of post-polio syndrome, he should state why that is the case and indicate what, if any, special tests and studies are necessary to determine its presence.  Any recommended studies and tests necessary to determine the presence of post-polio syndrome must then be performed.  Conversely, if the June 2010 VA examiner changes his previous opinion and finds that the Veteran does in fact carry a diagnosis of post-polio syndrome, he should then state whether it is related to military service and whether or not it changes his previous conclusion that the Veteran did not have polio during military service.  

As the clinical findings as to whether the Veteran currently has post-polio syndrome that is etiologically related to service might impact the outcome of the claims for service connection for polio and a low back disability as secondary to polio or post-polio syndrome, these claims are inextricably intertwined with the claim for service connection for post-polio syndrome.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request an addendum from the June 2010 VA examiner so that he can clarify whether or not the Veteran currently has a diagnosis of post-polio syndrome.  If the June 2010 VA examiner is not available, a VA examination of the Veteran should be scheduled.  If an examination is scheduled, it is imperative that the claims file be made available to the examiner for review in connection with the examination, and all indicated special studies and tests should be accomplished.  The addendum or report of the examination must include responses to each of the following directives: 
   
a.  Does the Veteran have a current diagnosis of post-polio syndrome?  In answering this question, the June 2010 VA examiner (or examiner) must comment on the March 2008 and August 2010 reports, prepared by S. Z. G., M. D. and G. P. B., M. D., reflecting that the Veteran had been diagnosed with post-polio paresis of the legs and lower trunk and post-polio syndrome, respectively, 

b.  If after the review of S. Z. G. M. D.'s and G. P. B., M. D.'s March 2008 and August 2010 reports, wherein the Veteran was diagnosed with post-polio paresis of the legs and trunk and post-polio syndrome, respectively, the June 2010 VA examiner (or examiner) concludes that the Veteran does not have a diagnosis of post-polio syndrome, he/she should state why that is the case and what, if any, special tests and studies are necessary to determine its presence.  Any recommended studies and tests necessary to determine the presence of post-polio syndrome must then be performed.  

c.  If after a review of S. Z. G. M. D.'s and G. P. B., M. D.'s March 2008 and August 2010 reports, the June 2010 VA examiner (or examiner) concludes that the Veteran has a diagnosis of polio paresis or post-polio syndrome, then he/she should respond to the following questions:  (i)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's current diagnosis of post-polio syndrome is related to his period of military service; (ii)  (For the June 2010 VA examiner)  Does the Veteran's current diagnosis of post-polio syndrome change your previous conclusion that the Veteran did not have polio during military service?  

d.  If the June 2011 examiner (or examiner) determines that the Veteran currently has a diagnosis of post-polio syndrome or polio paresis, he should then provide an opinion as to whether it is at lest as likely as not (50 percent or greater likelihood) that it caused or permanently aggravated any current low back disability.  If it is determined that the Veteran's has a low back disability that was aggravated (i.e., permanently worsened) by the Veteran's post-polio syndrome or polio pareseis, the June 2010 examiner (or examining physician) should identify the percentage of disability that is attributable to the aggravation, if possible. 

e.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports. 

f.  If any VA examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Then, the RO should readjudicate the issues on appeal.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his attorney.  The case should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

